Citation Nr: 1520287	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for bipolar disorder and anxiety disorder.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1981 to September 1981, and active military service from March 1984 to February 1987, from June 1994 to July 1997, and from October 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran also initiated an appeal as to the denial of entitlement to a total rating based on individual employability due to service-connected disability (TDIU).  However, in a June 2013 rating decision, the RO awarded a TDIU, effective April 1. 2012, the day following his last date of employment.  Therefore, that issue is no longer on appeal.

During this appeal, the Veteran was represented by an attorney.  In a September 2013 letter, the Veteran's representative notified VA that he was withdrawing as the representative.  As the Veteran has not appointed a new representative, the Board considers him to be self-represented in this appeal.  


FINDING OF FACT

The bipolar disorder and anxiety disorder have not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for bipolar disorder and anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9432 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in September 2010 and July 2012 correspondence. 

The duty to assist has also been met.  VA obtained the Veteran's post-service medical records, Social Security Administration (SSA) records and also secured an examination in furtherance of the claim.  A pertinent VA examination was obtained March 2011.  38 C.F.R. § 3.159(c)(4).  The VA examination is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  Although the examination is several years old, the Veteran has not reported a worsening of his disability since the examination.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran's bipolar disorder and anxiety disorder is rated as 70 percent disabling under 38 C.F.R. § 4.130, DC 9432, which evaluates impairment from bipolar disorder.  

Specifically, pursuant to DC 9432, a 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9432.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 71-80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the Veteran's treatment records also reflect a diagnosis of posttraumatic stress disorder (PTSD).  As his records do not differentiate between symptoms associated with PTSD versus those resulting from his service-connected bipolar disorder and anxiety disorder, the Board will consider all symptoms shown in evaluating the Veteran's disability.  

Treatment records dated from October 2009 through June 2010 show that the Veteran's GAF scores ranged from 60 to 75.  An October 2009 evaluation shows that the Veteran reported having a female companion of three years who he lived with.  An August 2010 record reveals that the Veteran expressed concern of being able to find and maintain an intimate relationship because of his symptoms.  A November 2010 record shows that the Veteran had a female friend with whom he spent time and found that somewhat enjoyable.  Another record also dated in November 2010 shows that the Veteran took part in some social activities as he was involved in a bowling league.  

The Veteran was afforded a VA examination in March 2011.  He reported divorcing in 2005 and having a 19 year old son whom he was estranged from.  He reported having a positive relationship with his siblings and mother.  The Veteran had a very supportive female peer.  His symptoms over the past year included daily and severe racing thoughts impacting his ability to sleep; excessive worries and severe anxiety over tasks; daily flight of ideas; difficulty concentrating on tasks; feeling overwhelmed if tasks were not completed appropriately; and racing thoughts and poor concentration interfering with work activities.  The examiner noted that mild tangential thinking was evident during the interview but the Veteran was able to respond to redirection.  The examiner also noted that speech was illogical or irrelevant at times during the interview.  The Veteran's current symptoms included daily racing thoughts; irritability; severe excessive worries; pessimistic outlook of life; severe sadness; feelings of hopelessness; sense of moderate unhappiness with himself and his future; low energy; and panic attacks approximately 12 times a month.

Examination revealed that his general appearance and psychomotor activity were unremarkable.  His speech was tangential; attitude was cooperative and pleasant; affect was congruent; mood was anxious, worried; orientation was intact to person, time, and place; thought process contained moderate flight of ideas; thought content was grandiose; there were hallucinations; judgment and insight were limited; and there were no homicidal or suicidal thoughts.  The Veteran had no inappropriate behavior and was able to maintain minimum personal hygiene.  His disability had no effect on chores, toileting, grooming, self-feeding, bathing, or other recreational activities; it affected his shopping and he allowed his friend to buy meals for him.  With regards to dressing/undressing, the Veteran reported grooming himself for others.  He performed physical labor daily at work.  His disability effected his driving in that sometimes he had a panic attack.  Remote, recent, and immediate memory were intact.  A GAF score of 60 was assigned.  The examiner opined that the Veteran did not have total occupational and social impairment.  The examiner also opined that the Veteran had deficiencies in thinking and mood.  

Treatment records throughout this appeal have not shown symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  A March 2011 treatment record shows that the Veteran moved out of his mother's house to live with his girlfriend.  Although a July 2011 record shows that the Veteran was having difficulty living with his mother as there was interpersonal conflict, his records show that he has continued to maintain a relationship with his mother.  The July 2011 record also reveals that the Veteran reported having few leisure/recreational activities and overall limited social contact.  There is no indication in the Veteran's treatment records that he has total occupational and social impairment due to his bipolar disorder and anxiety disorder symptoms.  

Based on a review of the evidence, the Board concludes that a rating in excess of 70 percent is not warranted at any time during this appeal.  The evidence does not show that the Veteran's bipolar disorder and anxiety disorder results in total occupational and social impairment.  No medical professional has provided any opinion indicating that the Veteran has total occupational and social impairment.  None of his treatment records or VA examination have shown symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While the VA examiner noted that the Veteran had hallucinations, other symptoms indicative of a 100 percent rating have been shown.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  The Veteran was involved with a bowling league in 2010 and he reported to the VA examiner having a positive relationship with his siblings and mother, as well as a very supportive female peer.  As such, total social impairment has not been shown.  While his disability results in social impairment as evidenced by the examination and treatment records not showing many social relationships and overall limited social contact, the fact that the Veteran is able to maintain some relationships weighs against a finding of total impairment.  Regarding occupational impairment, the Veteran is currently in receipt of a TDIU as a result of his psychiatric disabilities.  As such, any occupational impairment experienced by the Veteran as a result of his service-connected bipolar disorder and anxiety disorder is being compensated for with his TDIU.  

The reported GAF scores of 60 are indicative of moderate symptoms, which are not consistent with total occupational and social impairment.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and the resulting occupational and social impairment in finding that the criteria for a 100 percent rating have not been met.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the criteria for a rating in excess of 70 percent for the Veteran's bipolar disorder and anxiety disorder have not been met.  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's bipolar disorder.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a rating in excess of 70 percent for bipolar disorder and anxiety disorder is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


